Title: From James Madison to William Eustis, 17 November 1803 (Abstract)
From: Madison, James
To: Eustis, William


17 November 1803, Department of State. Encloses “an account of the Naval Force of Morocco, as far as is known, exclusive of the two frigates captured by the Vessels of war of the United States.”
“A Ship of 30 Guns and 150 Men. / Two gallies built last year. / Another galley was getting ready at Tatuam [Tetuán] in August, and the Governor of Tangier at that date expressed his intention of arming a two masted boat lately seized there under Genoese colours. In the month of September last passports were issued by all the Consuls at Morocco, except the American, for another Frigate which was to proceed to Cadiz, Lisbon or elsewhere to be coppered and repaired.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 2 pp. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:226.



   
   Eustis was chairman of the House committee to which Jefferson’s 4 Nov. 1803 message regarding hostilities with Morocco had been referred (Journal of the U.S. House of Representatives, 8th Cong., 1st sess., 89, 208). For the message, see JM to Tobias Lear, 2 Nov. 1803, n. 4.



   
   For the captures of the Meshouda and Mirboka, see Simpson to JM, 9 July 1803, and Kirkpatrick to JM, 31 Aug. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:156–58, 370–71), and Bainbridge to Simpson, 29 Aug. 1803, and Simpson to Mawlay Sulaiman, 2 Sept. 1803 (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:1–3, 7–9).



   
   See Simpson to JM, 24 Dec. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:221–22, 223 n. 9).



   
   See Simpson to JM, 15 Aug. 1803 (ibid., 5:312).


